DETAILED ACTION

Claim Objections
Claim 15 is objected to because of the following informalities:  a period, “.”, at the end of claim is missing.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a wafer handling mechanism configured to place the semiconductor wafer on the top surface of the liquid and remove the semiconductor wafer from the top surface of the liquid” and “a wafer holding mechanism configured to prevent movement of the semiconductor wafer when resting on the top surface of the liquid” in claim 1; and 
“a wafer handling mechanism configured to place the semiconductor wafer on the membrane and remove the semiconductor wafer from the membrane” and “a wafer holding mechanism configured to prevent movement of the semiconductor wafer when resting on the membrane” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification, para[0021] shows that a wafer handling mechanism can be embodied using various handling arms and mechanism, and as seen in figures. Therefore, for 
A review of the specification, para[0022] shows that a wafer holding mechanism can be vacuum chuck and/or edge supports, and as seen in figures. Therefore, for examination purposes, the term, “a wafer holding mechanism” has been interpreted to be a vacuum chuck and/or edge supports or equivalents thereof, as best understood from the originally filed specification and drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: claim 3 recites that the membrane is configured with “sufficient flexibility” to permit the semiconductor wafer to partially sink into the liquid. However, the scope of the claim is rendered indefinite by reference to an object that is variable, in this case, the semiconductor wafer which is not a structural limitation of the instant invention (ref. MPEP 2173.05(b).II). The degree of flexibility of the membrane to permit the semiconductor wafer to partially sink into the liquid depends on the semiconductor wafer (i.e. weight; One of ordinary skill in the art would understand that there are different types/sizes of semiconductor wafers). Also, the originally 
Claim 4: claim 4 recites that the membrane is “sufficiently flexible” to permit the top surface of the liquid and a top surface of the semiconductor wafer to be level with each other. However, the scope of the claim is rendered indefinite by reference to an object that is variable, in this case, the semiconductor wafer which is not a structural limitation of the instant invention (ref. MPEP 2173.05(b).II). The degree of flexibility of the membrane to permit the top surface of the liquid and a top surface of the semiconductor wafer to be level with each other depends on the semiconductor wafer (i.e. weight; One of ordinary skill in the art would understand that there are different types/sizes of semiconductor wafers). Also, the originally filed specification does not provide any specific degree or range of flexibility of the membrane. For examination purposes, such limitation is examined with the broadest reasonable interpretation as best understood by Examiner.
Claim 5: claim 5 recites that the liquid is selected to have a specific gravity of the liquid that matches a specific gravity of the semiconductor wafer. However, the scope of the claim is rendered indefinite by reference to an object that is variable, in this case, the semiconductor wafer which is not a structural limitation of the instant invention (ref. MPEP 2173.05(b).II). The specific gravity of the liquid depends on the specific gravity of the semiconductor wafer (One of ordinary skill in the art would understand that there are different types of semiconductor wafers). Also, the originally filed specification does not provide any specific gravity of the liquid. For examination purposes, such limitation is examined with the broadest reasonable interpretation as best understood by Examiner.
Claim 10: claim 10 recites that the membrane is configured with “sufficient flexibility” to permit the semiconductor wafer to partially sink into the liquid. However, the scope of the claim is rendered indefinite by reference to an object that is variable, in this case, the semiconductor 
Claim 11: claim 11 recites that the liquid is selected to have a specific gravity of the liquid that is equal to or greater than a specific gravity of the semiconductor wafer. However, the scope of the claim is rendered indefinite by reference to an object that is variable, in this case, the semiconductor wafer which is not a structural limitation of the instant invention (ref. MPEP 2173.05(b).II). The specific gravity of the liquid depends on the specific gravity of the semiconductor wafer (One of ordinary skill in the art would understand that there are different types of semiconductor wafers). Also, the originally filed specification does not provide any specific gravity of the liquid. For examination purposes, such limitation is examined with the broadest reasonable interpretation as best understood by Examiner.
Claims 12-15 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8, 10-11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 6,439,967 B2) in view of Miyazaki et al (US 2013/0154675 A1).
Regarding claim 1, as seen in fig 4, Carpenter (‘967) discloses an apparatus (fig4) for holding a semiconductor wafer 12 (col.6 line35, col.1 lines16-18), the apparatus comprising: 
a container 260 (col.5 line14) configured for holding a liquid 278 (col.5 lines46-47), the container 260 defining a top opening (fig4, where a membrane 270 is disposed within) such that when the container 260 is holding the liquid 278, a top surface of the liquid 278 is accessible to wafer placement on the top surface of the liquid 278 and wafer removal from the top surface of the liquid 278 (figs4,6); 
a wafer handling mechanism 234,236,237 (col.4 lines61-65; as set forth under 35 U.S.C. 112(f) above, “a wafer handling mechanism” is being interpreted as various handling arms or equivalents thereof) configured to place the semiconductor wafer 12 on the top surface of the liquid 278 and remove the semiconductor wafer 12 from the top surface of the liquid 278;
a wafer holding mechanism 239 (col.4 line66, as set forth under 35 U.S.C. 112(f) above, “a wafer holding mechanism” is being interpreted as a vacuum chuck and/or edge supports or equivalents thereof. In this case “a retaining ring” is considered to be equivalent of an edge support) configured to prevent movement of the wafer 12 when resting on the top surface of the liquid 278 (fig6). 
However, Carpenter does not explicitly disclose a use of a measurement device configured to measure a shape of the semiconductor wafer. Miyazaki et al (‘675) teaches a use of a measurement device 11 (para[0053],[0058]) configured to measure a shape of a front side 
Regarding claim 2¸ the combination of Carpenter and Miyazaki et al teaches the apparatus of claim 1. Carpenter further discloses a membrane 270 (col.5 line16) positioned on the top surface of the liquid 278 (figs4-5), the membrane 270 separating the semiconductor wafer 12 from the liquid 278 (fig4) such that the semiconductor wafer 12 handling mechanism 234,236,237 is configured to place the semiconductor wafer 12 on the membrane 270 and remove the semiconductor wafer 12 from the membrane 270 (figs4,6)
Regarding claim 3¸ the combination of Carpenter and Miyazaki et al teaches the apparatus of claim 2. Carpenter further discloses wherein the membrane 270 is configured with sufficient flexibility (col.5 lines38-39) to permit the semiconductor wafer 12 to partially sink into the liquid 278 (fig6). As set forth under 35 U.S.C. 112(b), a specific degree of the flexibility of the membrane has not been claimed as the semiconductor wafer is recited as an intended use. Carpenter discloses that the membrane 270 is flexible, and depends on the weight of the semiconductor wafer, the membrane 270 of Carpenter is capable of performing the intended use.
Regarding claim 4¸ the combination of Carpenter and Miyazaki et al teaches the apparatus of claim 3. Carpenter further discloses wherein the membrane 270 is sufficient flexibility (col.5 lines38-39) to permit the top surface of the liquid 278 and a top surface of the semiconductor wafer 12 to be level with each other (fig6; at least a portion of the top surface of the semiconductor wafer 12). As set forth under 35 U.S.C. 112(b), a specific degree of the 
Regarding claim 5¸ the combination of Carpenter and Miyazaki et al teaches the apparatus of claim 1. As set forth under 35 U.S.C. 112(b), a specific gravity of the liquid depends upon a specific gravity of the semiconductor wafer which is recited as an intended use. Therefore, it is only required for the liquid is capable of performing the intended use (i.e. having a gravity that matches with a gravity of a semiconductor wafer). Depending upon a type of semiconductor wafer, the liquid 278 of Carpenter is capable of performing the intended use (having a gravity that matches a gravity of the semiconductor wafers). It is noted that Applicant discloses that the liquid can be “glycerol” in para[0018] of the instant specification. Carpenter discloses that the liquid 278 can be “glycerin” (col.5 lines66-67; It is noted that one of ordinary skill in the art would understand that both glycerol and glycerin refer to a same molecule.)
Regarding claim 8¸ the combination of Carpenter and Miyazaki et al teaches the apparatus of claim 1. Carpenter further discloses wherein the wafer holding mechanism 239 includes a perimeter support (“a retaining ring” col.4 line66; fig4) that contacts the semiconductor wafer 12 at a periphery of the semiconductor wafer 12 (fig4) and that prevents lateral movement across the liquid 278 while the semiconductor wafer 12 is resting on the liquid 278 (fig6).
Regarding claim 10¸ as seen in fig 4, Carpenter (‘967) discloses an apparatus (fig4) for holding a semiconductor wafer 12 (col.6 line35, col.1 lines16-18), the apparatus comprising: 
a container 260 (col.5 line14) configured for holding a liquid 278 (col.5 lines46-47), the container 260 defining a top opening (fig4, where a membrane 270 is disposed within) such that when the container 260 is holding the liquid 278, a top surface of the liquid 278 is accessible to 
a membrane 270 (col.5 line16) positioned in the container 260 (figs4-5) and configured to be in contact with the liquid 278 (figs4-5) when the container 270 is holding the liquid 278 (figs4-5);
a wafer handling mechanism 234,236,237 (col.4 lines61-65; as set forth under 35 U.S.C. 112(f) above, “a wafer handling mechanism” is being interpreted as various handling arms or equivalents thereof) configured to place the semiconductor wafer 12 on the membrane 270 and remove the semiconductor wafer 12 from the membrane 270, the membrane 270 being sufficient flexibility (col.5 lines38-39) to permit the semiconductor wafer 12 to partially sink into the liquid 278 (fig6; As set forth under 35 U.S.C. 112(b), a specific degree of the flexibility of the membrane has not been claimed as the semiconductor wafer is recited as an intended use. Carpenter discloses that the membrane 270 is flexible, and depends on the weight of the semiconductor wafer, the membrane 270 of Carpenter is capable of performing the intended use);
a wafer holding mechanism 239 (col.4 line66, as set forth under 35 U.S.C. 112(f) above, “a wafer holding mechanism” is being interpreted as a vacuum chuck and/or edge supports or equivalents thereof. In this case “a retaining ring” is considered to be equivalent of an edge support) configured to prevent movement of the semiconductor wafer 12 when resting on membrane 270 (fig6). 
However, Carpenter does not explicitly disclose a use of a measurement device configured to measure curvature of a front side surface of the semiconductor wafer. Miyazaki et al (‘675) teaches a use of a measurement device 11 (para[0053],[0058]) configured to measure curvature of a front side surface of a semiconductor wafer 5 (para[0053],[0058]) while the semiconductor wafer 5 is held in place (figs2-3), so that it is possible to control a convex or concave shape of the semiconductor wafer (para[0058]). It would have been obvious to one of 
Regarding claim 11¸ the combination of Carpenter and Miyazaki et al teaches the apparatus of claim 10. As set forth under 35 U.S.C. 112(b), a specific gravity of the liquid depends upon a specific gravity of the semiconductor wafer which is recited as an intended use. Therefore, it is only required for the liquid is capable of performing the intended use (i.e. having a gravity that is equal to or greater than a gravity of a semiconductor wafer). Depending upon a type of semiconductor wafer, the liquid 278 of Carpenter is capable of performing the intended use (having a gravity that is equal to or greater than a gravity of the semiconductor wafer). It is noted that Applicant discloses that the liquid can be “glycerol” in para[0018] of the instant specification. Carpenter discloses that the liquid 278 can be “glycerin” (col.5 lines66-67; It is noted that one of ordinary skill in the art would understand that both glycerol and glycerin refer to a same molecule.)
Regarding claim 13, the combination of Carpenter and Miyazaki et al teaches the apparatus of claim 11. Carpenter further discloses wherein the wafer holding mechanism 239 includes a perimeter support (“a retaining ring” col.4 line66; fig4) that contacts the semiconductor wafer 12 at a periphery of the semiconductor wafer 12 (fig4) and that prevents lateral movement across the liquid 278 while the semiconductor wafer 12 is resting on the membrane 270 (fig6).
Regarding claim 15, the combination of Carpenter and Miyazaki et al teaches the apparatus of claim 10, wherein the measurement device 11 (Miyazaki et al) is configured to measure z-height at coordinate locations (abstract, figs 2-3, there are a plurality of sensors 11 at coordinate locations; Miyazaki et al) on a surface of the semiconductor wafer 5 (para[0053],[0058]; Miyazaki et al) while the semiconductor wafer is held on the membrane 270 (Carpenter).

Claims 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carpenter (US 6,439,967 B2) and Miyazaki et al (US 2013/0154675 A1) in further view of Doan et al (US 2002/0045407 A1).
Regarding claim 6, the combination of Carpenter and Miyazaki et al teaches the apparatus of claim 1, however, does not explicitly teach a use of a vacuum chuck as the wafer holding mechanism configured to attach to a bottom surface of the semiconductor wafer. Doan et al (‘407) teaches a use of a vacuum chuck 122 (para[0022]) configured to attach to a bottom surface of a semiconductor wafer 112 (para[0021], via other structures between the vacuum chuck 122 and the bottom surface of the semiconductor wafer 112) as a wafer holding mechanism (para[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carpenter and Miyazaki et al to use a vacuum chuck, as taught by Doan et al, for the purpose of providing additional holding force to a semiconductor wafer.
Regarding claim 7¸ the combination of Carpenter, Miyazaki et al and Doan et al teaches the apparatus of claim 6, wherein the vacuum chuck 122 (Doan et al) contacts less than ten percent (fig2 of Doan et al) of a surface area of the semiconductor wafer in contain with the liquid 278 (Carpenter).
Regarding claim 12, the combination of Carpenter and Miyazaki et al teaches the apparatus of claim 11, however, does not explicitly teaches a use of a vacuum chuck as the wafer holding mechanism configured to attach to a bottom surface of the semiconductor wafer. Doan et al (‘407) teaches a use of a vacuum chuck 122 (para[0022]) configured to attach to a bottom surface of a semiconductor wafer 112 (para[0021], via other structures between the vacuum chuck 122 and the bottom surface of the semiconductor wafer 112) as a wafer holding mechanism (para[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carpenter and .

Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 112(b) rejection, Applicant argues that “semiconductor wafers” are a thin slice of semiconductor material and well known in the industry. Applicant further states that accordingly, a membrane of sufficient flexibility can be readily selected based on allowing a semiconductor wafer to partially sink into the fluid. However, Examiner respectfully disagrees. As aforementioned, one of ordinary skill in the art would understand that there are different types/sizes of semiconductor wafers, and the degree of flexibility of the membrane to permit the semiconductor wafer to partially sink into the liquid can vary depending on different semiconductor wafers (i.e. weight, size, type, etc). Therefore, the scope of the claim is rendered indefinite by reference to an object that is variable, in this case, the semiconductor wafer which is not a structural limitation of the instant invention (ref. MPEP 2173.05(b).II.). Therefore, Applicant’s arguments are not persuasive. 
Regarding prior art rejection, Applicant argues that there is no motivation to combine Miyazaki with Carpenter as Miyazaki discloses a non-contact inspection device whereas Carpenter discloses a liquid support, and that Miyazaki is silent on using a liquid support. However, Examiner respectfully disagrees. As aforementioned, Miyazaki was solely used to teach a use of a measurement device 11 (para[0053],[0058]) for measuring a shape of a front side surface of a semiconductor wafer 5 (para[0053],[0058]) while the semiconductor wafer 5 is held in place so that so that it is possible to control a convex or concave shape of the semiconductor wafer (para[0058]). Therefore, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 17, 2021